Citation Nr: 1720332	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in February 2015.  A transcript is of record. 

In June 2015, the Board remanded this issue for further development, including for a contemporary VA examination and addendum opinion regarding the severity of his PTSD.  That development having been addressed, the case has since returned to the Board.


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by symptoms equivalent in severity, frequency, and duration to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran's service-connected disabilities alone did not preclude him from securing substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 70 percent for PTSD have not been satisfied at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to TDIU are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

A letter dated in July 2010 provided all notice required under the VCAA.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); see also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Moreover, the record here does not show, nor does the Veteran or his representative contend, that any notification deficiencies have resulted in prejudice.  See Goodwin v. Peake, 22 Vet. App. 128 (holding that the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements such as the disability rating and effective date).  Thus, the duty to notify has been satisfied with respect to this claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio, 16 Vet. App. at 187; Vazquez-Flores, 24 Vet. App. at 97-103.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (b), (c), (d) (setting forth Secretary's various duties to claimant).  The Veteran's service treatment records (STRs), VA treatment records, VA examination reports, military personnel records, Social Security Administration (SSA) records, and lay statements and arguments in support of the claim were associated with his claims file, to the extent obtainable.  The Veteran also received an updated VA examination in August 2016 and as well as a Social and Industrial Survey in February 2017 for his service-connected disabilities.  These examinations were adequate and thorough in nature.  VA's duty to assist has been met. 

In light of the foregoing, the Board finds that there was substantial compliance with the Board's remand directives as concerning his claims.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II. Posttraumatic Stress Disorder

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC's 9411.

The Veteran's service-connected PTSD is currently evaluated as 70 percent disabling; however, he asserts that his service-connected PTSD warrants a higher rating than is currently assigned.  

Under General Rating Formula, as pertinent to the present claim, a 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.

(The Board recognizes that the Veterans Benefits Administration now utilizes the DSM-5.  However, this change does not apply to claims certified for appeal to the Board prior to August 4, 2014, as is the case here, even if such claim was subsequently remanded to the AOJ.  79 Fed. Reg. 45094 (Aug. 4, 2014)). 

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2014); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the" frequency, severity, and duration" of a veteran's symptoms" play an important role" in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id. 

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  

According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  

A GAF score thus may demonstrate a specific level of impairment.  See Richard, 9 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

The preponderance of the evidence shows that the Veteran's PTSD does not produce symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a 100 percent rating.

The Board notes that the Veteran has a diagnosis of PTSD.  VA psychiatric and mental health treatment records dated during the appellate period, as well as additional VA and social security psychiatric examination reports, indicate, in particular, nightmares, insomnia, flashbacks, hyper-vigilance, depression, anxiety, disturbances in motivation and mood, panic attacks, avoidance behaviors, restricted affect, concentration and memory problems, isolating behaviors, exaggerated startle response, hypervigilance, unprovoked irritability with periods of violence, and difficulty in establishing and maintaining effective work and social relationships.  See October 2010 VA Compensation and Pension (C&P) Examination Report; December 2010 SSA Disability Determination Mental Health Examination Report; February 2012 VA C&P Examination Report; June 2015 VA Primary Care Note; August 2016 VA C&P Examination Report.

The Veteran currently lives alone as he is currently separated from his third wife.  See February 2017 VA C&P Social and Industrial Survey; February 2015 BVA Hearing.  However, his daughter aids him by shopping, cooking and handling his finances.  See February 2015 BVA Hearing; February 2017 VA C&P Social and Industrial Survey.  Previously the Veteran's wife and her children would do the shopping and cooking.  See January 2011 SSA Records.  The Veteran reported that he has trouble getting along with others and would often "fly off the handle."  See December 2010 SSA Disability Determination Mental Health Examination Report; February 2015 BVA Hearing; August 2016 C&P Examination Report.

Based on the Veteran's latest examinations, his thought processes appeared rational and linear.  See August 2016 C&P Examination Report; February 2017 VA C&P Social and Industrial Survey.  There was no indication of delusions or hallucinations.  Id.  Problems were noted with his short term memory however his judgement was deemed intact and he was alert and oriented to time, place, and person.  Id.  In addition, every examiner noted the Veteran's hygiene and grooming to be normal.  See October 2010 VA C&P Examination Report; August 2011 VA C&P Examination Report; February 2012 VA C&P Examination Report; February 2017 VA C&P Social and Industrial Survey.  Moreover, the February 2017 examiner found the Veteran to have moderate functionality.  The Veteran is able to drive his car around the countryside, buy his own clothes, cut his grass, use the microwave for food preparation, and is aware of his finances.  See February 2017 C&P Social and Industrial Survey.  The examiner also opined that the Veteran "is capable of caring for all of his financial grocery shopping and meal preparation [despite that] he depends on [his daughter] for that."  Id.

The Board also notes that, during the appellate period, the Veteran was primarily assigned GAF scores in the 55 to 65 range.  See, e.g., February 2017 VA C&P Social and Industrial Survey (GAF score 65); February 2012 VA C&P Examination Report (GAF Score 55); October 2010 VA C&P Examination Report (GAF Score 65).  In this regard, the Veteran's scores reflect moderate to mild symptoms.

Although there have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that they have not met or approximated the criteria for a rating higher than 70 percent under the General Rating Formula at any point during the pendency of this claim, for the reasons explained above.  See 38 C.F.R. § 4.126; Vazquez-Claudio, 713 F.3d at 117.  

In order to warrant a 100-percent rating, the Veteran's PTSD symptoms must not only produce total occupational and social impairment, but must also be equivalent in severity, frequency, and duration to the symptoms corresponding to a 100-percent rating.  See Vazques-Claudio, 713 F.3d at 116-17.  In other words, the Veteran's symptoms in and of themselves must be equivalent in severity, frequency, and duration to the symptoms listed for a 100 percent rating in order for this evaluation to apply; they cannot be bootstrapped into such equivalency by means of the functional impairment they allegedly cause.  See id. (rejecting the interpretation that symptoms corresponding to a 30-percent rating would warrant a 70 percent rating merely because it was found that they cause deficiencies in most areas). 

Here, not only is there an absence of any of the symptoms associated with a 100 percent rating, but the clinical findings consistently show that the Veteran's thought processes and communication were normal; that he did not have persistent delusions or hallucinations; that he has been able to maintain normal personal hygiene standards; and that he was oriented times 3.  See 38 C.F.R. § 4.130, DC 9411.  See also October 2010 VA C&P Examination Report; December 2010 SSA Disability Determination Mental Health Examination Report; February 2012 VA C&P Examination Report; June 2015 VA Primary Care Note; August 2016 VA C&P Examination Report; February 2017 VA C&P Social and Industrial Survey.

The Board also finds that the assignment of a GAF score of 48 in the December 2010 SSA mental health evaluation does not in itself show that the criteria for a 100 percent rating have been satisfied.  Rather, as noted, the record does not show symptoms or functional impairment different or more severe than what is described in prior and subsequent treatment records, as discussed above.  The one-time assessment of an examiner or treating medical professional does not warrant a higher rating.  Rather, the Board must look at the entire record to make this determination.  In this regard, the Board also notes that two months prior, in October 2010, the Veteran was assigned a GAF score of 65, and 14 months later, in February 2012, the Veteran was assigned a GAF score of 55.  Moreover, as discussed, GAF scores of 55 or higher have generally been assigned during the pendency of this claim.  Finally, the Board observes that a GAF score of 48, which denotes serious symptoms or functional impairment, can be consistent with a 70 percent rating.  See Richard, 9 Vet. App. at 267; DSM-IV.  Accordingly, the GAF score of 48 does not in itself show that the criteria for a 100 percent rating have been satisfied.

Further, the evidence reflects that the Veteran's PTSD has not caused either total occupational or total social impairment, as he has maintained some social relationships, including with his daughter and her children; and has been noted to be generally self-sufficient, independently functioning, cooperative, and exhibiting normal communication by VA examiners and health care providers.  See 38 C.F.R. § 4.130.  

Accordingly, the criteria for a 100 percent rating have not been satisfied or approximated during the pendency of this claim.  See id.

In this regard, the Veteran's reported symptomatology, including specifically his anger outbursts and physical altercations, is contemplated by the rating criteria for a 70 percent rating, which include impaired impulse control, including periods of unprovoked violence.  See 38 C.F.R. § 4.130.  His irritability, anger, and violence thus do not amount to "grossly inappropriate behavior," as required for a 100 percent rating.  Grossly inappropriate behavior must necessarily be more severe than the unprovoked violence and impaired impulse control already contemplated by a 70 percent rating.  The Veteran's irritability and angry outbursts are thus not equivalent in severity to grossly inappropriate behavior. 

The Veteran also does not pose a persistent danger of hurting himself or others, as he has consistently denied suicidal ideation or homicidal ideation, let alone intent or plan.  See October 2010 VA C&P Examination Report; December 2010 SSA Disability Determination Mental Health Examination Report; February 2012 VA C&P Examination Report; June 2015 VA Primary Care Note; February 2017 VA C&P Social and Industrial Survey.  Moreover, although the Veteran endorsed vague suicidal ideation on the most recent August 2016 VA C&P examination, he denied any current plan and intent, as well as any history of attempts.  Accordingly, such suicidal ideation, absent any persistent danger of hurting himself, is already contemplated by the assigned 70 percent rating.  See 38 C.F.R. § 4.130.  

Additionally, as noted, the evidence shows that he is able to groom himself independently without reminders on a regular basis, and his grooming and appearance were not noted to be deficient on examination.  This evidence weighs against intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  See id.  See also 38 C.F.R. § 4.130.  Although his family assists him with daily activities, including shopping, cooking and handling his finances, the evidence does not reflect that the Veteran is incapable of doing such activities and thus does not equate to intermittent inability to perform activities of daily living due to psychiatric symptoms.  Rather, the evidence simply shows a convenient arrangement to assist the Veteran.  Put another way, the evidence does not suggest that the sole or even principal reason for the Veteran's family members assisting him with these activities is his psychiatric disorder.  He thus does not have symptoms equivalent in severity to intermittent inability to perform activities of daily living. 

Neither has the Veteran been found to be disoriented to time or place.  Instead, he was consistently found to be oriented in all spheres.  See October 2010 VA C&P Examination Report; December 2010 SSA Disability Determination Mental Health Examination Report; February 2012 VA C&P Examination Report; June 2015 VA Primary Care Note; August 2016 VA C&P Examination Report; February 2017 VA C&P Social and Industrial Survey.  Therefore, he has not demonstrated psychiatric symptomatology equivalent in severity to disorientation to time or place, as contemplated by a 100 percent rating.  See 38 C.F.R. § 4.130.

Finally, although the Veteran has mild short-term memory loss and difficulty recalling names, he is not shown to have memory loss for names of his close relatives, own occupation, or own name.  See February 2012 VA C&P Examination Report; August 2016 VA C&P Examination Report; February 2017 VA C&P Social and Industrial Survey.  Thus, his memory loss is not equivalent in severity to the memory loss contemplated by a 100 percent rating.  See 38 C.F.R. § 4.130. 

Because the Veteran's symptoms, including nightmares, insomnia, flashbacks, hyper-vigilance, depression, anxiety, disturbances in motivation and mood, panic attacks, avoidance behaviors, restricted affect, concentration and memory problems, isolating behaviors, exaggerated startle response, hypervigilance, unprovoked irritability with periods of violence, and difficulty in establishing and maintaining effective work and social relationships, are not the same or equivalent in severity to the symptomology corresponding to a 100 percent rating, and as he has no other symptoms equivalent in severity to such symptomatology, the criteria for a 100 percent rating are not more nearly approximated at any point during the pendency of the claim.  See id.; Vazques-Claudio, 713 F.3d at 116, 188.  See also Hart, 21 Vet. App. at 509-10.

III. TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability. See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id.  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id.  

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15,"neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert." Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  As part of this ultimate determination, VA is required to obtain a medical examination or opinion only when" necessary to make a decision on the claim."  Id. (citing 38 U.S.C. § 5103A (d)(1)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  The Board finds that this is all the more true where one service-connected disability is physical and the other psychiatric in nature.

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

The Veteran is service connected for PTSD at 70 percent, tinnitus at 10 percent, and a back scar at 10 percent.  With the Veteran's PTSD rating, he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

The Veteran has asserted that his PTSD has prevented him from being able to obtain or sustain gainful employment.  See July 2012 Statement in Support of Claim (stating the Veteran has not worked since 2009 because of PTSD and is currently on Social Security disability due to PTSD).  Moreover, in an August 2016 C&P examination, the examiner found the Veteran's mistrust and difficulty getting along with coworkers to have a severe impact on his ability to work with others.  See also December 2010 SSA Disability Determination Mental Health Examination Report (noting the Veteran's report that he has a short fuse); February 2012 VA C&P Examination Report (reflecting the Veteran's assertions that he was not a people person and that he was  short tempered).  Nonetheless, although the examiner found the Veteran's interpersonal relatedness to impact occupational functioning, such a finding does not by itself and without explanation, equate to finding that the Veteran cannot meet the minimum requirement for competitive employment.  The fact that the Veteran's psychiatric symptoms impact occupational functioning is not at issue, and is a given for the assignment of any compensable rating under the General Rating Formula, whether the rating be 10 percent or higher.  See 38 C.F.R. § 4.130, DC 9411.  An impact on occupational functioning does not automatically equate to profound functional limitations resulting in unemployability.  Here, the examiner does not attempt to bridge the gap between a finding that the Veteran's psychiatric symptoms impact occupational and social functioning, and the conclusion that the Veteran is essentially unable to work in any capacity, if that is what the examiner meant to suggest.  More specifically, the examiner did not state that the Veteran's PTSD symptoms were so severe that not only did they impact the Veteran's ability to work with others, but that his interpersonal skills were impacted to such an extent that the Veteran could not meet minimum work standards "in any capacity."  In essence, the examiner failed to explain or show how the Veteran's PTSD symptoms not only impact occupational functioning, but do so to such an extent as to result in unemployability.

Conversely, a February 2017 vocational assessment did not find any evidence to suggest the Veteran's service connected disabilities of PTSD, tinnitus, or scars contributed to his early retirement.  The vocational consultant established that the Veteran's previous job was as a painter and determined that the Veteran had to have shown restraint in his social interactions and the ability to show up and complete a job in a timely manner, in order to have been fairly successful.  Moreover, the vocational consultant notes that the Veteran's records indicate his non-service connected back condition made the task of continuing work as a painter difficult.  See also March 2004 VA Surgery Nursing Outpatient Note (reporting that the Veteran complained of severe back pain radiating down legs and that the pain interferes with his job as a painter); June 2010 Statement in Support of Claim (reflecting the Veteran's assertion that he was unemployable as a result of his back condition, for which service connection is not in effect); August 2011 SSA Disability Determination (noting the Veteran's assertion that he stopped working in 2009 because of his back condition); August 2011 VA C&P Examination Report (reflecting that the Veteran's PTSD did not limit his ability to work for himself as a painter until 2009 when he stopped working due to back pain); August 2016 VA C&P Examination Report (the Veteran was a painter and stopped working due to a lower back condition); May 2017 VA C&P Examination Report (noting the Veteran is a painter and last attempted to work in June 2009 but he cannot stand for more than five minutes).  The vocational consultant further found the Veteran's PTSD symptoms to have a moderate effect on his functioning ability. 

Similarly, the Veteran's prior VA examinations also found that his service-connected disabilities did not preclude his ability to secure and maintain gainful employment.  See March 2012 VA C&P Examination Report; August 2011 VA C&P Examination Report; November 2010 VA C&P Examination Report.  These examiners also put forth findings indicating that, when excluding consideration of age and nonservice-connected conditions, the Veteran would be able to main employment in any sedentary, light physical, or heavy physical professions.  Id.

Accordingly, the Board finds that, where considered separately or in their combined effects, the Veteran's PTSD, tinnitus, and scar are not sufficiently incapacitating as to prevent him from performing full time work consistent with his vocational background and employment history in any of a wide range of occupations.  Thus, the preponderance of the credible and probative evidence weighs against the Veteran's assertion that he could not engage in substantially gainful employment, as defined for TDIU purposes, solely due to his service-connected disabilities.  38 C.F.R. § 4.16(b).  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU is denied.  See 38 C.F.R. §§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


